Citation Nr: 1753741	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-44 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; and, if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified in a videoconference Board hearing in December 2016 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2004 decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the April 2004 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The April 2004 decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Discussion of VCAA compliance is not required as the Veteran's petition to reopen the claim for bilateral hearing loss is granted, as discussed further below.  

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran filed an original claim for service connection for bilateral hearing loss that was denied in an April 2004 rating decision.  The Veteran did not submit a timely appeal or additional evidence within the applicable time period.  Accordingly, the April 2004 rating decision is final.  

A petition to reopen the claim was submitted in September 2009.  New evidence submitted since the final April 2004 rating decision includes post-service VA medical records and December 2016 hearing testimony that the Veteran was exposed to acoustic trauma during service and experienced difficulty with hearing in service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, as the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the petition to reopen the claim for bilateral hearing loss is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for bilateral hearing loss is warranted and, to this extent only, the appeal is granted. 


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral knee condition.  

With respect to the bilateral hearing loss and tinnitus claims, medical records reveal that the Veteran has yet to be diagnosed with either hearing loss or tinnitus.  However, in a May 2004 VA medical record, the Veteran reported problems with hearing and in a February 2017 VA medical record, the Veteran reported ringing in his ears.  Most recently, the Veteran testified during the December 2016 hearing that he experienced symptoms during service, since service, and presently.  He also reported that he was exposed to a large of volume of noise when inspecting vehicles without hearing protection.  A July 1976 report of medical history notes that the Veteran reported hearing loss at separation.  In light of this, the Board finds that remand is warranted as the record contains evidence of recurrent symptoms, assertions of in-service acoustic trauma, and an indication that the symptoms may be linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  On remand, the Veteran should be afforded a VA audiology examination to determine the nature and etiology of any bilateral hearing loss or tinnitus.  

With respect to the bilateral knee condition, the Veteran has a diagnosis of degenerative joint disease of the knees.  See, e.g., September 2012 Private Radiology Report (noting impression of mild osteoarthritis of left knee); July 2012 Private Medical Evaluation (noting diagnosis of rheumatism with pain in the knees).  Most recently, the Veteran testified during the December 2016 hearing that he injured both knees separately when he slipped on the ladder rungs of a tank; that he went to sick call for the left knee injury, but not the right knee injury; and that a VA physician implied that his current bilateral knee condition stemmed from the in-service injuries.  Remand is warranted as there evidence of a diagnosis, evidence indicating that an in-service injury may have occurred, and evidence indicating that the Veteran's bilateral knee condition may be linked to service.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee condition.

The Board also notes that multiple attempts have been made to obtain service treatment records during the appeal period.  The record contains an enlistment examination, exit examination, and exit report of medical history.  However, it is unclear from a review of the record whether an effort was made to request any service treatment records from Fort Lewis.  As such, additional development is warranted to obtain any outstanding service records, to include any records from Fort Lewis.  If records are unavailable, the AOJ should document the efforts made and the Veteran should be provided notification.  

Finally, any outstanding VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Make an attempt to obtain any outstanding service treatment records not already of record, to include a request for records from Fort Lewis.  If records are unavailable, efforts should be documented and the Veteran should be notified that records are unavailable.  

2.  Obtain any outstanding VA treatment records not already of record relating to the claims.  

3.  Afford the Veteran an audiology examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any bilateral hearing loss or tinnitus present since September 2009.  The examiner's attention is invited to the Veteran's December 2016 testimony that he has symptoms of hearing loss and tinnitus and the February 2017 report of ringing in the ears.

b)  Whether any bilateral hearing loss and/or tinnitus at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service. 

The examiner's attention is invited to the Veteran's December 2016 testimony that he was exposed to a large volume of noise while conducting inspections on vehicles in the motor pool without hearing protection.  

4.  Afford the Veteran an examination to determine the nature and etiology of any bilateral knee condition.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any bilateral knee condition present since September 2009.  The examiner's attention is invited to the July 2012 private medical evaluation noted a diagnosis of rheumatism of the knees and a September 2012 private radiology report noting an impression of mild osteoarthritis of the left knee. 

b)  Whether any bilateral knee condition at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service.  

The examiner's attention is invited to the Veteran's December 2016 testimony that he injured both knees separately when he slipped on ladder rung in service. 

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


